We have carefully examined the voluminous motion for rehearing filed by appellant herein and regret that this court is not permitted to give effect to the statements therein of the reasons why the statement of facts was not filed within time. If the attorney for the appellant sees fit to make of anyone else his agent for the purpose of obtaining the approval of a paper that should be filed within a certain time as fixed by law, and there is a failure to have the same so filed ,we cannot hold this an excuse *Page 541 
and direct that the paper be now considered. To so hold would entirely abolish those rules of procedure fixed by our statutes for an orderly preparation and conduct of trials until they are finally disposed of in appellate courts. We must decline to consider the statement of facts herein, and it follows that appellant's motion for rehearing, based on our failure to consider it presenting certain reasons as excuses for failure to file same, must be overruled.
Overruled.